Opinión disidente del
Juez Asociado Señor Corrada Del Río,
a la cual se une el
Juez Asociado Señor Fuster Berlingeri.
La opinión mayoritaria de este Tribunal resuelve que en los casos de revisión o de impugnación de laudos arbitra-les, que sean emitidos por el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Huma-nos (en adelante Negociado), puede haber más de una Sala Superior del Tribunal de Primera Instancia con competen-cia sobre el asunto; esto es, la Sala de San Juan y la Sala del lugar donde se llevó a cabo la actividad inicial o el incidente que la motivó. Disentimos de tal determinación por entender que, a tenor con el derecho aplicable, existe una sola Sala con competencia, la cual corresponde al lu-gar donde se llevó a cabo el incidente que motivó el pleito. Veamos.
*108HH
Se trata aquí de dos (2) certificaciones presentadas ante este Tribunal en las que se solicita que, a la luz de la nueva Ley de la Judicatura de Puerto Rico de 1994, según enmen-dada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22f, 22i—22k, 22n y 22p-22o, se resuelva cuál es la Sala con competencia para revisar un laudo arbitral emitido por el Negociado.
En Bacardí Corporation v. Congreso de Uniones Industriales, Caso Núm. CT-96-6, el Negociado resolvió que el despido del querellante no estuvo justificado y ordenó su reinstalación en el empleo y el pago de los haberes dejados de percibir desde la fecha cuando fue despedido hasta su reposición. Este trabajaba para la Bacardi Corporation, sita en el Municipio de Cataño.
En Autoridad de Carreteras v. Departamento del Trabajo y Recursos Humanos, Caso Núm. CT-96-7, el Nego-ciado también resolvió que el despido del querellante no estuvo justificado, ordenó su reposición y el pago de los haberes dejados de percibir y determinó que la amonesta-ción formal al querellante estuvo justificada. Las activida-des que dieron lugar al pleito ocurrieron en el Municipio de Guaynabo.
Ambos patronos presentaron sendas peticiones dé revi-sión ante la Sala de Superior de San Juan del Tribunal de Primera Instancia, procediendo el Hon. Juez Antonio L. Corretjer Piquer a trasladarlos a Bayamón, por haber sur-gido las actividades y los incidentes que dieron lugar a la controversia en el Municipio de Cataño y Guaynabo, respectivamente. A su vez, la Sala Superior de Bayamón devolvió ambos casos a la Sala Superior de San Juan, bajo el fundamento de que al igual que en Corp. Créd. Des. Com. Agrícola v. U.G.T., 138 D.P.R. 490 (1995), la contro-versia se había dilucidado por el Negociado ubicado en San *109Juan, por lo que la competencia sobre dichos casos era de la Sala Superior de San Juan.
Ante tal situación, el Honorable Corretjer Piquer soli-citó a este Tribunal la expedición de unos autos de certifi-cación para dilucidar las idénticas controversias procesales planteadas en éstos.
hH HH
Es a base de tales hechos que la opinión mayoritaria de este Tribunal resuelve que tanto la Sala Superior de San Juan como la de Bayamón tienen competencia sobre el asunto. Tal determinación no encuentra apoyo en nuestro derecho. Veamos.
En Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, pág. 496, este Tribunal concluyó que “el Negociado no es una ‘agencia administrativa’ de las que cualifica para que sus dictámenes sean revisados por este Foro mediante recurso apelativo. A[u]n cuando jurisprudencialmente se haya es-tablecido para la revisión de un laudo un procedimiento análogo al de revisión de dictámenes administrativos, ello no convierte al Negociado en una agencia administrativa a los efectos de que sus decisiones deban ser apeladas ante este Foro. Cabe señalar, además, que ni en la ley orgánica que creó el Negociado ni en U.I.L. de Ponce v. Dest. Serrallés, Inc., supra,(1) se estableció la Sala Superior de San Juan como el foro exclusivo para atender los recursos de revisión impugnando laudos de arbitraje”. Allí se resolvió que a tenor con la Regla 3 para el Procedimiento de Revi-sión de Decisiones Administrativas ante el Tribunal Superior, 4 L.P.R.A. Ap. VIII-B, correspondía remitir el recurso a la consideración del Tribunal de Primera Instancia, Sala Superior de San Juan, por haberse dilucidado la controver-sia en el Negociado, el cual está ubicado en Hato Rey.
*110Ahora bien, si bien es cierto que en dicho caso la Sala con competencia era la de San Juan, las razones que apo-yan esta conclusión no son las que allí se esbozan. A tenor con la Regla 11 de Evidencia, 32 L.P.R.A. Ap. IV, tomamos conocimiento judicial de que del expediente de dicho caso ante el tribunal de instancia surge que los dos (2) emplea-dos que motivaron la controversia planteada ante el Nego-ciado trabajaban en San Juan y Caguas, respectivamente, por lo que el incidente que dio origen a la controversia ocurrió en el municipio correspondiente a cada empleado. De ahí que, para un empleado, el foro con competencia era el de San Juan, y para el otro sería la Sala Superior de Caguas. No obstante, en cuanto a este último, tratándose del mismo laudo para ambos empleados, procedía el tras-lado del caso a la Sala Superior de San Juan, ya que la Regla 3.5(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, aplicable como derecho supletorio, provee para el traslado cuando la conveniencia de los testigos o los fines de la jus-ticia así lo requieran. Por ende, el foro con competencia en dicho caso lo era la Sala Superior de San Juan del Tribunal de Primera Instancia.
Ello encuentra apoyo en la referida Regla 3 para el Pro-cedimiento de Revisión de Decisiones Administrativas ante el Tribunal Superior. Ésta dispone, en lo pertinente, que
... el recurso se presentará en la sala del lugar donde se esté, se planee o se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia. Si la actividad o incidente se está llevando o se llevará a cabo, o hubiere ocurrido en más de un distrito judicial se podrá presentar el recurso en cual-quiera de las salas ubicadas en tales distritos judiciales.
Ciertamente dicha disposición se refiere al lugar donde se inició la controversia entre el patrono y el empleado; esto es, el lugar de trabajo. Recordemos que el Negociado es “un organismo al cual las partes acuden voluntaria-mente para dilucidar una disputa obrero-patronal”. Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, pág. 495. Esto *111es, allí se dilucidan las disputas que se iniciaron en el lugar de trabajo puesto que, de lo contrario, no habría sido nece-sario acudir ante dicho organismo. Tal disposición no da cabida a una interpretación mediante la cual el lugar donde se inicia la controversia en los casos de autos pueda ser tanto en San Juan como en Bayamón, puesto que en el caso de autos sólo hay un inicio u origen, el cual corres-ponde, claro está, al lugar de trabajo. No se trata aquí de una controversia que ocurrió en más de un distrito judicial, puesto que las partes acuden al Negociado luego de que ocurrió la controversia que dio base a la disputa, por lo que al acudir allí ya se había iniciado ésta.
Como cuestión de hecho, en U.I.L. v. Dest. Serrallés, Inc., 116 D.P.R. 348 (1985), citado por este Tribunal en Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, las partes acudieron ante el Negociado para solucionar una disputa obrero-patronal, y este Tribunal devolvió el caso al Tribunal Superior de Puerto Rico, Sala de Ponce, para la revi-sión del laudo emitido por el Negociado. Ello entendemos que obedeció al hecho de que el incidente inicial ocurrió en los terrenos del patrono, Destilería Serrallés, Inc., sita en Ponce, Puerto Rico.
Por ende, a tenor con la Regla 3 para el Procedimiento de Revisión de Decisiones Administrativas ante el Tribunal Superior, supra, el foro con competencia en los casos de certificación de autos lo es la Sala Superior de Bayamón. Ello resulta cónsono con el propósito de dicha regla, el cual es otorgar la competencia al foro con más contactos a la controversia y a las partes. De ahí que disentimos de la opinión mayoritaria de este Tribunal que resuelve, sin base legal alguna y en ausencia de disposición en ley que la apoye, que tanto la Sala Superior de San Juan como la de Bayamón tienen competencia en los casos de autos.
Por los fundamentos antes expuestos, disentimos de la opinión mayoritaria de este Tribunal. En cambio, resolve-ríamos que, ante el cuadro de hechos presente en ambas *112certificaciones, la Sala con competencia es la Sala Superior de Bayamón.

 116 D.P.R. 348 (1985).